Citation Nr: 1220879	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical spondylitic disease, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating for residuals of a nasal fracture. 

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to an initial rating in excess of 10 percent for left patellofemoral syndrome with degenerative changes.

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy.

7.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1972 and from March 1977 to July 1994.  He received the Combat Action Ribbon (CAR), among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his June 2005 notice of disagreement and his January 2006 statement, the Veteran indicated that his cervical spine disability has also caused a low back disability.  The issue of entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected cervical spine disability has not previously been adjudicated, and is not before the Board at this time.  Accordingly, it is referred to the RO/AMC for appropriate action as there is no indication in Virtual VA that such claim has been considered. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in May 2010 for further development and adjudicative action.  

The Board notes that the Veteran was service-connected for bilateral upper extremity radiculopathy as secondary to his cervical spine disability by a November 2011 rating decision.  The Board has jurisdiction over such disabilities as being part and parcel of the relevant criteria for rating the Veteran's cervical spine disability that is on appeal.  38 C.F.R. 4.71a, Diagnostic Code 5242 (2011).  

The same rating decision granted service-connection for a right knee scar with a noncompensable evaluation.  The Veteran has not expressed disagreement with this decision.  Thus, the issue is not before the Board.  38 C.F.R. 4.118, Diagnostic Code 7805 (2011).  

The issue of entitlement to a TDIU prior to January 1, 2010 is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised, if further action is required.


FINDINGS OF FACT

1.  The Veteran's range of cervical spine forward flexion of is to 22 degrees, he does not have favorable ankylosis of the entire cervical spine, incapacitating attacks, or neurologic impairment other than the upper extremity radiculopathy discussed below. 

2.  The residuals of the Veteran's nasal fracture consist of at least three non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting without incapacitating episodes or required prolonged antibiotic treatment.

3.  The preponderance of the evidence indicates that the Veteran's right knee disability is manifested by degenerative joint disease with pain on motion; extension is not limited to more than 10 degrees; flexion is not limited to less than 45 degrees; and the disability is not productive of locking, lateral instability, or recurrent subluxations.

4.  The Veteran's left knee disability is manifested by pain on motion; extension is not limited to more than 10 degrees; flexion is not limited to less than 45 degrees; and the disability is not productive of locking, lateral instability, or recurrent subluxation.

5.  The Veteran has PTSD that is severe, but has not been manifested by total occupational and social impairment at any time since the grant of service connection.

7.  The Veteran's bilateral upper extremity radiculopathy is manifested by no more than mild incomplete paralysis of the median nerves.

8.  The Veteran's service-connected disabilities have precluded gainful employment since January 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5242 (2011).

2.  An evaluation of 10 percent, but no higher, for residuals of a nasal fracture is warranted.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513 (2011).

3.  The criteria for a disability rating in excess of 10 percent disabling for the Veteran's right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011). 

4.  The criteria for a disability rating in excess of 10 percent disabling for the Veteran's left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011). 

5.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for a rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2011).

7.  The criteria for a rating in excess of 10 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515.

8.  The criteria for a TDIU have been met since January 1, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in November 2004, July 2005 and April 2011, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for a right knee injury, a nasal fracture and a cervical spine disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2004 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the April 2011 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The November 2004, July 2005 and April 2011 letters told the Veteran that evidence of worsening could substantiate his increased rating claims.  He was notified in the November 2004 and July 2005 letters that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

A March 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2011 communication, and the claims were thereafter readjudicated in November 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The appeal for higher initial ratings for PTSD and a left knee disability arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board remand sought to afford the Veteran VCAA notice required by Vazquez-Flores, obtain copies of treatment records, and afford the Veteran additional examinations.  The AMC provided the VCAA notice, as discussed above.  The VA health care system indicated that the Veteran had not received any treatment during the pertinent period, and there were no reports of any private treatment.

He was afforded the required VA examinations and the reports of those examinations include the findings sought in the Board's remand.

The Veteran had a CT scan of the cervical spine when it was indicated that he should have an MRI if radiculopathy is found.  However, the Board notes that the AMC granted service-connection for the upper extremity radiculopathy without objective testing.  Additionally, sufficient medical information was included in the November 2010 VA examination report to determine his current level of disability with regards to his bilateral upper extremity radiculopathy.  Thus, the objective testing is not necessary in this instance.

The Board finds that all requirements under the VCAA to help the Veteran substantiate his claims for increased ratings have been satisfied.  The Board notes that the Veteran's VA treatment records indicate that as of April 2008, the Veteran had not been treated since April 2006 and was being discharged as a patient.  The Board additionally notes that the Veteran and his representative submitted statements in December 2011 indicating that they had no further evidence or arguments concerning his appeals.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has taken into account the benefit of the doubt in all of the claims discussed herein and afforded it the Veteran in every instance.

Increased Rating for Cervical Spondylitic Disease

The Veteran has been rated as 20 percent disabled due to cervical spondylitic disease under Diagnostic Code 5242, effective October 15, 2004.

Under the general rating formula for Disabilities and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

An October 2004 VA treatment record indicates that the Veteran had been diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine by X-ray.

During his March 2005 VA general examination, the Veteran complained of constant neck pain, that traveled from the neck to the back and left arm, elicited by physical activity and relieved by Naproxen and Hydrocodone.  The Veteran reported that he could function with pain medication and that his cervical spine condition was not incapacitating.  He reported that functional impairment from the neck disability included difficulty turning and difficulty with extension.  He also reported that he had not lost any time from work due to his neck disability.  

There was no evidence of radiating pain or muscle spasm and no ankylosis of the spine.  Range of motion was from 0 to 45 degrees on flexion.  There was no additional limitation of repetitive use.  

There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   

X-rays taken in March 2005 indicated that the Veteran had early discogenic and osteoarthritic changes of the cervical spine at the C5-6 and C6-7 levels.

In his May 2006 Form 9, the Veteran stated that his cervical spine disability had worsened; that the condition was so painful that he could barely work; and that the pain was unmanageable. 

The Veteran was afforded an additional cervical spine examination in November 2010.  The Veteran reported severe flare-ups of neck pain every one to two months for 3 to 7 days.  The Veteran complained of constant daily pain, decreased motion and weakness without spasm or fatigue.  The Veteran's gait was antalgic and he was able to walk one to three miles but was limited by knee pain.  On objective examination, there was no spasm, no atrophy, no tenderness and no weakness.  The Veteran had guarding and pain with motion.  

The Veteran's range of motion on flexion was from 0 to 45 degrees with objective evidence of pain but no additional limitation after three repetitions.  During flare-ups; however, there would be an additional 50 percent loss of motion.

X-ray testing indicated multilevel degenerative disc disease and degenerative joint disease in the mid to lower cervical spine.  The examiner indicated that sedentary and physical employment was not recommended due to the Veteran's cervical spine disability.  However, she also indicated, later in the same document, that the Veteran's cervical spine disability had no effect on his usual occupation.

The Board finds that the Veteran's cervical spine disability does not warrant a rating higher than 20 percent.  In this regard, the Veteran has had forward flexion to 45 degrees on examination.  Except for flare-ups, there was no additional loss due to functional factors.  The additional 50 percent loss during flare-ups would result in limitation of for forward flexion to 22 degrees, which would be well in excess of the 15 degrees required for a higher rating.  The examiner did not explicitly state whether there was additional limitation of motion due to pain, but the range of motion during flare-ups would contemplate the disability when it was at its worst from factors including pain.  If would by definition be less severe when there was no flare-up; so any additional limitation due to pain would be less than the 50 percent during flare-ups.

Considering repetitive motion, VA examination results no additional disability which would warrant additional compensation utilizing the Deluca criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

There is no evidence that the Veteran's range of forward flexion of the cervical spine has ever approximated 15 degrees or less, or that he has ankylosis of the entire cervical spine.  The record shows no periods of physician prescribed bedrest.

The Board has considering additional diagnostic codes but none would provide a higher rating for the Veteran's cervical spine disability.  In this regard, the Board notes that there is no indication that the Veteran has intervertebral disc syndrome and the March 2005 examiner specifically indicated that the Veteran did not have such condition.  

Compensable Rating for Residuals of a Nasal Fracture

The RO has evaluated the residuals of the Veteran's nasal fracture as noncompensably disabling pursuant to Diagnostic Code 6502.  

Diagnostic Code 6502 provides a 10 percent evaluation for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502. 

A January 2005 treatment note indicates that the Veteran was having problems breathing through his nose.  He indicated that he was going to stop smoking.  The assessment was a deviated, hypertrophic septum with a history of multiple fractures and surgery.  A January 2005 imaging examination indicates that the Veteran had no acute fracture with a probable old nondisplaced left nasal bone fracture; mild mucosal thickening within the right maxillary sinus without air-fluid levels and minimal deviation of the nasal septum to the left.

The Veteran's VA authorized exam in March 2005 indicated that he had sinusitis four times per year for two weeks each reoccurrence.  The Veteran reported needing antibiotics for the sinusitis and having headaches.  He had no incapacitation and it did not result in time lost from work.  X-rays taken in March 2005 indicate that the Veteran had an old un-united fracture through the superior nasal bone spine.  

VA treatment notes indicate that in January 2006, the Veteran complained he could not breathe.  A February 2006 Ear, Nose and Throat (ENT) consultation indicates that he had a moderately deviated left septum, that he had nasal scarring secondary to trauma and surgery, and that it would be difficult to give him a good airway considering his scarring.  An imaging exam found that there was no definitely displaced fracture of the nasal bones and the front sinuses were clear.  

The Veteran was afforded a VA examination for his nose and sinuses in November 2010.  The Veteran had a history of sinusitis but had not had an attack since 2007 or 2008.  There was no history of incapacitating episodes.  He had no sinus or rhinitis symptoms at the time of the examination. 

 The Veteran had a 10 percent nasal obstruction on each side with no polyps present.  There was a septal deviation due to trauma.  There was internal nasal scarring with mild mucosal thickening.  He had good air exchange at the time of the examination; he spoke normally with no evidence of breathing abnormality.  X-rays indicated small irregular calcifications at the distal most part of the nasal bones with may represent a small chip factor.  

Taking all of the evidence into account, the preponderance of the evidence is against a finding that the Veteran's residuals of nasal fractures warrants a compensable rating under the Diagnostic Code he was formerly rated under, Diagnostic Code 6502.  In this regard, the Board notes that the November 2010 VA examination indicated that the Veteran had only a 10 percent nasal obstruction bilaterally and that he breathed well.

Considering other relevant diagnostic codes, under 38 C.F.R. § 4.97, Diagnostic Code 6513, used in rating chronic maxillary sinusitis, a 10 percent rating is warranted for sinusitis when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A note to this provision defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  

A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran's disability warrants a 10 percent rating under this criteria, as he has had, at worst, sinusitis four times per year for two weeks with headaches and pain (based on the Veteran's statements of March 2005).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).   However, there is no evidence of incapacitating episodes and no evidence of six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran indicated in November 2010 that he had not had sinusitis in two to three years.

The Board has also considered whether a separate or higher rating is warranted under any other code.  Diagnostic Code 6504 provides that scars of the nose or loss of part of the nose may be assigned a 10 percent rating if there is loss of part of one ala, or other obvious disfigurement; or a 30 percent rating if the scarring or loss of part of the nose results in exposure of both nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2011).  Here, the evidence of record does not show external scarring, loss of part of the nose, or any disfigurement.  Therefore, there is no appropriate basis for rating the disability under Diagnostic Code 6504. 

Increased Ratings for a Bilateral Knee Disability

The Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5260 since September 20, 2004.  Prior to that time, his knee disability was rated as noncompensable.  He is also rated 10 percent disabled for his left knee under Diagnostic Codes 5010-5261 for arthritis. 

Separate ratings for the same symptomatology under different diagnoses would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Turning to the relevant provisions, under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent disabling when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent disabling when in flexion between 40 and 45 degrees, at 40 percent disabling when in flexion between 10 and 20 degrees, and at 30 percent disabling when favorable angle in full extension, or in slight flexion between 0 and 10 degrees. 

Under Diagnostic Code 5257, impairment of the knee is rated at 30 percent disabling for severe recurrent subluxation or lateral instability, at 20 percent disabling for moderate recurrent subluxation or lateral instability, and at 10 percent disabling for slight recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent disabling. 

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating. 

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating. 

Diagnostic Code 5010 for Arthritis, due to trauma, substantiated by X-ray findings refers to Diagnostic Code 5003 for degenerative arthritis. Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-61. 

The Veteran was afforded a VA examination in March 2005.  The examiner noted that the Veteran's orthopedic conditions hampered his work because of the various terrains on which he had to stand and due to the walking required by his job.  He reported difficulty climbing stairs and squatting.  The Veteran complained of constant symptoms of pain, locking, hyperextension and popping in the right knee.  He indicated symptoms of pain and popping which were intermittent, twice a month for five days, with mild impairment in daily functioning in his left knee.  

The Veteran's gait was normal and his knees appeared normal.  The Drawer and McMurray's tests were normal bilaterally.  The range of motion in his right knee was from 0 to 140 degrees with pain occurring at 5 degrees and at 135 degrees.  The Veteran's range of motion was from 0 to 135 degrees in his left knee.  Ranges of motion were additionally limited after repetitive use and the pain had a major functional impact.  However, there was not additional limitation due to fatigue, weakness, lack of endurance or incoordination bilaterally.  X-rays taken in March 2005 indicate that the Veteran had a normal left knee.

In his June 2005 NOD, the Veteran related that his knees were painful; that he had pain when squatting, climbing stairs, bending or during any other type of movement, and that he was taking more medication.  

In his January 2006 statement, the Veteran reported severe pain in his back and knees and that he was unable to work due to the severity of his conditions.  In his May 2006 Form 9, the Veteran claimed that he experienced pain in his knees every day, as opposed to his reports of only intermittent knee pain on examination in May 2005. 

VA treatment notes indicate complaints of pain with regards to the Veteran's right knee disability.  An August 2005 treatment note indicates that he received two hinged knee supports.  A March 2006 orthopedic consult indicated that the Veteran had good range of motion, no effusion, painful arthritis and the X-ray showed chondrocalcinosis.

The Veteran was afforded an additional VA examination in November 2010 primarily for his cervical spine.  The Veteran's gait was antalgic and he was able to walk one to three miles but was limited by knee pain.

The Veteran was afforded an additional VA examination of his knees in November 2010.  He reported constant pain in the right knee and some pain and stiffness in the left knee.  Bilaterally, on objective examination there was no deformity, no giving way, no instability, no weakness, no incoordination, no episodes of dislocation or subluxation, no locking episodes and no effusions.  

However, there was pain bilaterally and stiffness (greater in the right than in the left) and swelling in the right knee.  In the right knee, there was crepitation and tenderness but with no mass, no clicks or snaps, no grinding, no instability, no meniscus abnormality, and no abnormal tendons or bursae.  In the right knee, there were clicks or snaps and tenderness but no crepitation, no mass behind the knee, no grinding, no instability, no meniscus abnormality, and no other abnormalities.  

Range of motion was from 0 to 140 degrees in the left knee, which remained the same after repetitive motion.  Range of motion was from 0 to 120 degrees in the right knee with a range of motion from 0 to 90 degrees after repetitive motion.  There were flare-ups in the right knee two to three times weekly for one or two days.  The Veteran had the impression that the flare-ups did not cause additional limitation of motion.

The Veteran reported being able to walk one to three miles but with pain and being unable to stand for more than a few minutes.  He used a cane occasionally.  The Veteran's gait was reported as antalgic.  X-rays indicated mild degenerative changes in the left knee and chondrocalcinosis in the right knee.  The examiner commented that physical and sedentary employment was not recommended due to the Veteran's limited range of motion with pain in his right knee.

To receive an increased disability rating for limitation of motion under Diagnostic Codes 5260 or 5261, the evidence must show flexion limited to approximately 30 degrees or extension limited to approximately 15 degrees.  The VA examiners.   The VA examiners have not reported such limitation, even with consideration of functional factors.  Even when considering the additional limitation due to pain and other factors with repetition, the Veteran's range of motion did not meet the requirements for ratings higher than 10 percent under Diagnostic Codes 5260 or 5261.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To receive a disability rating under Diagnostic Code 5257, the evidence must show recurrent subluxation or lateral instability.  There is no evidence of either contained in the record.  The VA examiners explicitly found that there was no give way or instability.

To receive a disability rating under Diagnostic Code 5256, the evidence must show ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees. The record is entirely silent as to ankylosis of the knee. The examiner in fact measured the Veteran's range of motion as fairly close to normal. Therefore, Diagnostic Code 5256 does not enable a higher evaluation here. 

To receive a disability rating under Diagnostic Code 5258, the evidence must show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The Veteran does not currently have dislocated semilunar cartilage. Therefore, Diagnostic Code 5258 is not applicable.

Concerning other applicable Diagnostic Codes, the Board notes that rating for arthritis under Diagnostic Code 5010 would not allow for higher ratings than his current separate 10 percent disability ratings.



Initial Rating in Excess of 70 percent for PTSD

The Veteran was granted an initial disability rating of 70 percent for PTSD as of October 15, 2004.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disability result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  
 
The Veteran was afforded a VA examination to determine service connection for PTSD in March 2005.  He reported irritability, depression, sleep problems, poor concentration, intrusive thoughts, hypervigilance, and being uncomfortable in crowds.  He said that he did not have any friends and did not get along with his step-children.  

On examination, the Veteran was calm with an appropriate affect; he had no homicidal or suicidal ideation; he had no delusions, hallucinations, ideas of reference or suspiciousness.  He worked full time as a surveyor, and had been engaged in this employment for the past nine years.  He had no loose associations or flight of ideas.  He was oriented times three; his remote and recent memory were adequate; his insight and judgment were adequate, as was his intellectual capacity.  The Veteran's GAF score was 55 with moderate impairment of psychosocial functioning.

In his June 2005 NOD, the Veteran noted that he continued to work as a surveyor, which meant that he did not have to deal with too many people, but that he could not get along with the one person he did have to work with.  He also indicated that his PTSD condition had deteriorated again because he had not been able to see his treating psychiatrist at the VA clinic and thus, had not been able to obtain his medication.  

VA treatment records from the Veteran's date of service connection for PTSD to April 2006 indicate ongoing psychiatric treatment.  A January 2005 treatment note indicates the Veteran's GAF score was 90 and that he felt "almost normal".  However, the provider indicated that the Veteran's symptoms yielded moderate to severe impairment.  Additionally, an August 2005 VA treatment note indicates that the Veteran had suicidal thoughts.  A November 2005 treatment note reports that the Veteran had good impulse control.  

In his May 2006 Form 9, the Veteran claimed that his job was in jeopardy due to his PTSD symptomatology, and that he had major difficulty getting along with other people and kept himself totally isolated from others.  

In a statement received in July 2006, J.R., the Veteran's supervisor stated that the Veteran had severe psychiatric problems, which included erratic behavior, talking to himself and an inability to focus.  He also indicated that the Veteran had problems getting along with other supervisors on his job. 

A VA health record dated in March 2008 shows that the Veteran had not been seen in the past 24 months.

The Veteran was afforded a VA examination in March 8, 2011.  The Veteran reported that he had not seen anyone for his psychiatric symptoms since 2006.  He reported that he fought with his wife; had "so-so" relationships with his step-children; "good" relationships with his two brothers and father; and a "shaky" relationship with his mother.  He also reported talking on the phone to those he served with in the military once every three months and going to a military reunion every year.  

The Veteran indicated that he had worked as a surveyor until 5 or 6 years earlier when he had chased a colleague with an axe.  He then worked for another company from 2006 to 2009 but had been laid off due to the economy.  His boss said that he would rehire him if they were able to in the future. 

The Veteran reported that he has not looked for other work because he was afraid to work around other people.  The Veteran reported that he only left the house to cut firewood.  He got into a fight in 2010 when "a local hoodlum" came into his backyard; the examiner commented that this suggested a lack of impulse control.  

The Veteran's mood was dysthmic with a congruent effect; he had no impairment of thought process or communication; he denied delusions or hallucinations; he heard voices that he believed were God but the examiner believed this was consistent with the Veteran's beliefs and not a symptom of a psychotic disorder; eye contact was normal; suicidal thoughts were daily; personal hygiene was appropriate and he could carry out his activities of daily living; he had short-term memory loss related to difficulty concentrating.  He was oriented to person, place, and time but missed the day of the month; he denied obsessive or ritualistic behavior; he had no panic attacks.

The Veteran was diagnosed as having PTSD; major depressive disorder related to the PTSD, moderate; and alcohol dependence in partial remission that was not related to PTSD.  His GAF score was 50 with severe PTSD symptoms which affect his work, family and social relationships.  The examiner repeated that the Veteran was out of work due to the economy but had been asked to leave his previous job due to his irritability and anger.  He was only able to work at his most recent job because he could work alone.  The examiner was uncertain of the Veteran's ability to work in another job where he had to be around others.

The evidence shows that the Veteran's disability is currently severely disabling, while he had previously been given GAFs indicative of moderate disability.  Throughout the period since the effective date of service connection he has maintained relationships with his wife, step children, and other family members.  

While he appears unable to currently work with others, he had been able to maintain social relationships.  Accordingly the evidence is against a finding that his disability causes total social and occupational impairment.  As such the evidence is against the grant of a rating in excess of 70 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b).

Initial Ratings in Excess of 10 percent for Bilateral Upper Extremity Neuropathy

The Veteran was granted separate 10 percent ratings under Diagnostic Code 8515, for bilateral upper extremity radiculopathy, secondary to his service-connected cervical spine disability, as of November 5, 2010.  This provision addresses the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  

For moderate incomplete paralysis, a 20 percent rating is authorized for the minor extremity, while a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating in the minor extremity, and a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 60 percent rating is warranted for the minor extremity, and a 70 percent rating for the major extremity.  In this case, the record indicates that the Veteran is right-hand dominant. 

Under Diagnostic Code 8515, "complete paralysis" of the median nerve manifested by: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

A November 2010 VA examination reported that the Veteran had no urinary issues, erectile dysfunction, paresthesias, leg or foot weakness or unsteadiness.  He did indicate that he had numbness.  The Veteran complained of radiating pain in both arms to the lateral deltoid which was tingling.  The Veteran's reflexes were hypoactive with clonus.  He had decreased vibration of the little fingers bilaterally.  

His position sense was normal; his pain and pinprick were normal; his light touch was normal; and he had no dysesthesias.  His motor examination indicated active movement against full resistance in both his upper and lower extremities and his muscle tone was normal with no atrophy.  The Veteran was diagnosed with radiculopathy to bilateral upper extremities.

The Board finds that the preponderance of the evidence indicates that the Veteran's bilateral upper extremity radiculopathy manifests in no worse than mild incomplete paralysis.  In this regard, the Board notes that the Veteran's light touch and pinprick tests were normal; he had normal muscle tone and reflex; and paresthesis.  His subjective complaints consisted of numbness, tingling and radiating pain, which are wholly sensory in nature.  Given the lack of objective effects of the Veteran's disabilities, the Board finds that his bilateral upper extremity radiculopathy best meets the mild incomplete paralysis criteria.

TDIU

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

The Veteran met the scheduler requirements as of October 15, 2004 when he went from being 10 percent to 80 percent disabled.  As of October 15, 2004, the Veteran was rated at 70 percent disabled from PTSD, 20 percent disabled from a cervical spine disability, 10 percent disabled for each of his left and right knee disabilities, 10 percent disabled for each of his peripheral neuropathies of the upper extremities, with noncompensable ratings for residuals of a right fourth finger fracture, a nasal fracture, hemorrhoids and a right knee scar.  As the Veteran has been granted (herein) an increased 100 percent rating for PTSD from March 28, 2011 the question of entitlement to a TDIU during this period is not at issue. 

The Veteran indicated during his March 2005 psychiatric examination that he had a ninth grade education and a GED.  He had worked for many years as a surveyor.

The Board notes that VA examiners for the Veteran's cervical spine (dated November 2010) and right knee (dated July 2011) disabilities indicate that physical and sedentary employment was not recommended.  

The Veteran submitted a statement dated in May 2010 indicating that he had been laid off from a job where he worked by himself.  He was hoping to find another job but thought that would be unlikely.

The Veteran's March 2011 psychiatric examination indicated that he had been laid off in 2009.  The examiner reported that the Veteran was out of work due to the economy but was asked to leave his previous job due to his irritability and anger.  He was only able to work at his most recent job because he could work alone.  Siginificantly, the examiner provided a GAF of 50, which is indicative of an inability to maintain employment.

Given the current GAF of 50 and the earlier findings indicating that the Veteran's neck and knee disabilities significantly limited the types of employment he could perform; the evidence is in favor of a finding that the service connected disabilities preclude gainful employment for which he would otherwise be qualified.  The current record shows that the Veteran last engaged in gainful employment some time in 2009.  Hence, he would at least be entitled to a TDIU since January 1, 2009.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

There is no evidence or allegations of exceptional factors for the disabilities discussed herein.  The symptoms of the Veteran's disabilities are all contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1).














							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for cervical spondylitic disease, currently evaluated as 20 percent disabling, is denied. 

Entitlement to an increased rating of 10 percent for residuals of a nasal fracture is granted. 

Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied. 

Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy is denied.

Entitlement to a TDIU is granted, effective January 1, 2010.


REMAND

The record shows that the Veteran last worked in 2009, and that he has not been gainfully employed since.  The evidence also supports a finding that the current unemployability is due to service connected disabilities.

The current record does not show when the Veteran became unemployable, and hence, it is not possible to determine whether there was entitlement to TDIU prior to January 1, 2009.

Accordingly, the case is REMANDED for the following:

Ask the Veteran to clarify the date when he last engaged in gainful employment (employment paying wages above the poverty line for a single person), to submit supporting employment records, and any other evidence showing when he ceased such employment.

Adjudicate the Veteran's entitlement to TDIU prior to January 1, 2009.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


